DETAILED ACTION
This action is in response to interview on 11/12/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 10-16 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with Jon Kappes (58,453) on 11/12/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
Canceled.
(Currently Amended) A method of operating a touchless urinal comprising:
detecting the nearby presence of a user using one or more touchless sensors including at least use of near field communication which is not infrared;
based on the detection of a user, signaling one or more motors or one or more actuators to move at least a portion of the urinal into an angled position ready to receive urine;
detecting the absence of the user using one or more touchless sensors;
based on the detected absence of the user, signaling the one or more motors or one or more actuators to move at least a portion of the urinal into a closed position;
spraying water through a water inlet to at least partially wash the interior of the urinal, wherein the water inlet is coupled to, and moves with, the portion of the urinal that is in the angled position[[;]].


(Currently Amended) The method of claim 10 further comprising opening a drain valve of the urinal to drain urine or water from the urinal.
(Previously Presented) The method of claim 10 wherein detecting the nearby presence of a user includes the use of RFID.
(Previously Presented) The method of claim 10 wherein detecting the nearby presence of a user includes the use of Bluetooth.
(Previously Presented) The method of claim 10 wherein the urinal is further to configured to transmit to a remote location via a wireless interface data relating to the operation or status of the urinal.
(Currently Amended) The method of claim 10 wherein the urinal uses suction to drain liquid from the urinal.
(Previously Presented) The method of claim 10 wherein the moveable portion of the urinal is substantially sealed from the release of air or liquid when in the closed position.
Claims 17-20 (Canceled).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446